Citation Nr: 1011871	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-43 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbosacral spine 
degenerative arthritis with degenerative disc disease at L5-
S1.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In October 2008, the Board 
remanded the issue of service connection for lumbosacral 
spine degenerative arthritis with degenerative disc disease 
at L5- S1.  


FINDING OF FACT

Lumbosacral spine degenerative arthritis with degenerative 
disc disease at L5- S1 is attributable to service.  


CONCLUSION OF LAW

Lumbosacral spine degenerative arthritis with degenerative 
disc disease at L5- S1 was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.




Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records were silent for reference to 
back problems, and on service discharge examination in March 
1970, the Veteran denied having or having had back trouble of 
any kind.  His spine and musculoskeletal system were normal 
on physical examination.  




On private evaluation by J. T. Christmas, M.D. in June 1970, 
the Veteran stated that he felt that he might have strained 
his back moving furniture at work, and the impression was 
muscle strain.  The Veteran reported a history of low back 
strain on private evaluation in December 1971, but the 
examination was negative.  In March 1983, he complained to 
Dr. Hancock of back pain.  Physical examination revealed 
tenderness in the low back and sacroiliac area, and the 
assessment was low back pain.

A January 1989 report from Hughston Orthopaedic Clinic, P.C., 
showed that the Veteran was admitted to the hospital with a 
history of back pain with right lower extremity discomfort 
that had been ongoing since January 1988.  The diagnoses were 
atypical right leg pain as well as possible lateral stenosis.  
The next month, the Veteran underwent a lumbar laminectomy at 
L5-S1, right side; a discectomy of L5-S1 .right side; and a 
protective dural fat graft covering procedure.  It was noted 
that he Veteran had experienced pain since December 1988.  In 
March 1989, it was determined that the Veteran's L4-5 disc 
was normal, but the L5-S1 disc was degenerative and produced 
familiar back pain.  

In April 1992, the Veteran underwent a cervical and lumbar 
myelogram and computerized tomography (CT) scan as well as 
nerve testing which revealed possible lumbar discogenic 
syndrome at L5-S1.

Subsequent VA records noted that the Veteran had a history of 
chronic back pain.  The Veteran was afforded a VA examination 
in November 2002.  At that time, the Veteran reported 
backaches going back 20 years, with surgery.  After 
examination, the diagnoses were degenerative arthritis of the 
lumbosacral spine and degenerative disc disease of L5 and S1.

In June 2004, the Veteran underwent one level lumbar 
decompression and fusion at L5-S1 level with transpedicular 
screw fixation at the L5-S1 level.  The discharge diagnosis 
was degenerative disc disease, radiculopathy at L5-S1 level.  
The surgery was performed following an April 2005 magnetic 
resonance imaging (MRI) showing disc impairment.  

In December 2004, Arthur A. Grigorian, M.D. stated that it 
was certainly possible that the Veteran's previous back 
surgery was related to his military duties.

In April 2006, the Veteran's wife and his sister both 
indicated that the Veteran had exhibited back problems since 
his service in Vietnam and being forced to carry heavy loads 
on his back.  

In sum, the evidence reflected no specific back disease or 
injury during service.  A couple of months thereafter, he 
strained his back.  Many years later, in the late 1980s, the 
Veteran was diagnosed as having disc impairment and 
degenerative changes.  The Veteran has variously reported the 
onset of back pain as being service-related and as having 
started in the 1980s.  In 2004, Dr. Grigorian indicated that 
there was a possible etiological nexus between the Veteran's 
current back diagnoses and service.  In view of the statement 
by Dr. Grigorian, the Board determined that the Veteran 
needed to be examined to obtain a medical opinion.  Dr. 
Grigorian had provided a statement with an equivocal opinion 
and the Board sought a more definitive opinion.  The 
following directive was issued:

Make arrangements for the Veteran to have a VA 
orthopedic examination.  The claims folder, to include a 
copy of this Remand, must be made available to and 
reviewed by the examiner in conjunction with the 
examination report.  Any indicated studies should be 
performed.

The examination report must provide complete rationale 
for all opinions and must address the following matter:

Is it at least as likely as not (that is, a 50 percent 
or greater probability) that the Veteran's current back 
disorder had its onset during his active service or is 
related to any in- service disease, event, or injury, 
including his military duties?

In July 2009, the Veteran's claims file was forwarded to a VA 
examiner in conjunction with a scheduled VA examination.  The 
Board's inquiries were also 



provided.  The examiner noted that there was no specific back 
injury during the Veteran's military service.  However, the 
Veteran indicated that he had low back pain which began when 
he was carrying heavy equipment, greater than 60 pounds.  The 
Veteran admitted that he did not receive inservice medical 
care for his back complaints.  A physical examination was 
conducted, x-rays were performed, and a CT was taken.  X-rays 
revealed that L5 had been posteriorly fixed to S1 and the L5-
S1 disc was obliterated.  There was mild anterior and lateral 
osteophyte formation scattered throughout the lumbar spine.  
The CT revealed hypertrophic and degenerative changes of the 
lumbar spine without significant spinal stenosis, status post 
laminectomy and lumbar fusion at L5-S1.  

The examiner stated that the claims file was reviewed.  The 
examiner indicated that arthritis can develop in a joint 
secondary to underlying orthopedic disorders or conditions 
affecting normal mobility as well as previous trauma.  Thus, 
the examiner felt that it was as likely as not that the 
Veteran's current back disorder had its onset during active 
service and/or was related to service.  

As noted, there is no documented record of inservice back 
disease or injury.  However, the Veteran presented lay 
evidence, as supported by statements of his wife and sister, 
that his back problems originated during service and have 
continued since that time.  He is competent to report 
continuous back pain and his relatives are competent to 
report what they observed.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  





Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

With regard to credibility, the Board finds that the Veteran 
is credible, despite some variations in his report of when 
back pain started.  Although his back problems were not 
clinically diagnosed until after service, with disc problems 
first noted in the late 1980s, the VA examiner in 2009 opined 
that the Veteran's current back diagnoses are related to 
service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  The VA examiner reviewed the 
pertinent history, thoroughly examined the Veteran, was 
requested to consider specific questions posed by the Board, 
and answered those inquiries.  This medical opinion supports 
the Veteran's statements that his back problems began during 
service, giving them credibility.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in 


providing a diagnosis.  See Cohen.   Accordingly, service 
connection for a low back disorder is warranted.  


ORDER

Service connection for lumbosacral spine degenerative 
arthritis with degenerative disc disease at L5- S1 is 
granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


